Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The proposed drawing corrections  filed on 05/13/2022  are accepted by Examiner.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on  07/12/2022 has been entered.
Claims 1,3-5,7-10,12-13,15-20 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose a testing apparatus comprising: a test interface board having a combination of a plurality of socket interface boards, wherein each socket interface board comprises: a socket to hold a DUT; a discrete active thermal interposer comprising thermal properties and operable to make thermal contact with the DUT; a superstructure operable to contain the discrete active thermal interposer, wherein the discrete active thermal interposer is a distinct piece that is separate from the superstructure and the socket; and an actuation mechanism operable to provide a contact force to bring the discrete active thermal interposer in contact with the DUT, wherein the actuation mechanism is part of a parallel actuation mechanism operable to actuate sockets on the plurality of socket interface boards simultaneously as recited in claim 1. Claims 3-5,7-10 depend from allowed claim 1, they are also alled accordingly.
The prior art does not disclose a testing apparatus having a combination of a test interface board comprising a plurality of socket interface boards, wherein each socket interface board comprises: an open socket to hold a DUT; a passive interposer operable to contact the DUT; a superstructure operable to contain the passive interposer, wherein the passive interposer is a distinct piece that is separate from the superstructure and the open socket; an actuation mechanism operable to provide a contact force to bring the passive interposer in contact with the DUT, wherein the actuation mechanism is part of a parallel actuation mechanism operable to actuate sockets on the plurality of socket interface boards simultaneously; and a plate operable to make contact with the discrete active thermal interposer and comprising electrical contacts wherein voltage is applied to the electrical contacts to heat or cool the plate, and wherein heating or cooling the plate is operable to change a temperature of the passive interposer as recited in claim 10. Claims 12-13,15 depend from allowed claim 10, they are also allowed accordingly.
The prior art does not disclose a method of configuring an integrated test cell, the method having combined method steps of  disposing within a superstructure a discrete active thermal interposer comprising thermal properties and operable to make thermal contact with a DUT, wherein the discrete active thermal interposer comprises both heating and cooling properties, and wherein the discrete active thermal interposer is a distinct piece that is separate from the superstructure; aligning the discrete active thermal interposer with the DUT by aligning pins on the superstructure within a socket in which the DUT is disposed using a parallel actuation system; and actuating the socket in parallel with other sockets that are disposed on a same test board as the superstructure, wherein the actuating comprises actuating one or more cam Page 6latches on the superstructure to provide a contact force to bring the discrete active thermal interposer in contact with the DUT as recited in claim 16. Claims 17-20  depend from allowed claim 16, they are also allowed accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Wooden  et al (PG-Pub#2015/0168450) disclose Coaxial Impedance-matched Test Socket.
Chiu et al (Pat# 7,126,217) disclose Arrangement In Semiconductor Packages For Inhibiting Adhesion Of Lid To Substrate While Providing Compression Support.
Dibene et al (Pat# 6,452,113) disclose Apparatus For Providing Power To A Microprocessor With Integrated Thermal And EMI Management.
Beaman et al (Pat# 5,738,531) disclose Self-aligning Low Profile Socket For Connecting Ball Grid Array Devices Through A Dendritic Interposer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867